Citation Nr: 1412206	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include schizophrenia or schizoaffective disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 9, 1965, to April 28, 1965, and on active duty for training in the U.S. Army National Guard from June 18, 1979, to August 21, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO denied service connection for schizophrenia or schizoaffective disorder; however, as the evidence shows multiple current diagnoses relating to the Veteran's reported symptoms, the claim is recharacterized  to include such disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). 

The Veteran testified before the undersigned via videoconference hearing from the RO in April 2012.  He also testified a formal RO hearing in November 2011.  A transcript of each hearing is of record.  There is a paper claims file and a paperless claims file on Virtual VA; the records currently in Virtual VA are duplicative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's case must be remanded to obtain identified, outstanding medical records, and to provide a new VA examination in order to clarify the current diagnosis and obtain a new opinion with consideration of all pertinent evidence.

During the RO and Board hearings, the Veteran identified post-service private mental health treatment from 1980 forward, namely, at Austin State Hospital for 3 months in 1988, at Scott and White or Scott Memorial Hospital from 2000 forward, and at "MHMR" centers in Travis and Bell Counties, Texas, between those periods.  The Veteran also reported inpatient psychiatric treatment in 2003 and 2004 at the July 2010 VA examination, although he did not specify the facility.  Although the Veteran reported attempting to seek VA treatment for mental health in approximately 1966, he has indicated that he was refused treatment at that time.  He testified that he did not otherwise seek treatment because he could not afford it.

Records from Scott and White were obtained for the period from January 2009 to November 2010; however, efforts have not been made to request the other records.  These outstanding records may help substantiate the Veteran's claim.  Therefore, the Veteran should be requested to fully identify such treatment facilities and authorize VA to obtain the records, or provide the records himself.  Then, the RO/AMC should make reasonable efforts to obtain any such records.  

Additionally, it is unclear if the Veteran receives Social Security Administration (SSA) disability benefits for mental health.  Although a May 2011 inquiry to SSA indicated no benefits, the Veteran reported in a private treatment record dated July 2009 that he has received SSA disability benefits since 1989.  These records may be pertinent to the Veteran's claim; therefore, they should be requested. 

The Veteran was afforded a VA examination in July 2010.  The examiner opined that he had schizoaffective disorder that was less likely than not incurred as a result of service; however, the examiner did not provide a reasoned explanation for this opinion.  Further, additional pertinent evidence was received after the VA examination, and more records may be obtained upon remand.  As such, a new examination and opinion is necessary.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

In particular, records from Scott and White dated in 2009 and 2010 include diagnoses of schizoaffective disorder, bipolar or depressive type, generalized anxiety disorder, depressive disorder not otherwise specified, and psychotic disorder not otherwise specified, as well as a notation of "personality disorder, not otherwise specified."  The Veteran's service records in April 1965 showed treatment for "depressive reaction" and a diagnosis of "inadequate personality."  

Personality disorders which are characterized by developmental defects or pathological trends in the personality structure, manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration, or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service that were the basis of an in-service diagnosis, will be accepted as showing pre-service origin.  Personality disorder and mental deficiency, as such, are not eligible for service connection, as they are not considered a disease or injury for VA compensation purposes.  Nevertheless, service connection may be granted if a personality disorder is subject to, or aggravated by, a superimposed disease, injury, or mental disorder as a result of service, which results in additional disability.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

As such, the VA examiner should clarify the current diagnosis and address whether any currently diagnosed acquired psychiatric disorder constitutes additional disability from a personality disorder, as aggravated by active service.

The Board notes that the provisions concerning presumptive service connection for psychoses do not apply to the Veteran, as he had less than 90 days of continuous active duty service.  See 38 C.F.R. §§ 3.307(a)(1),(3), 3.309(a), 38 C.F.R. § 3.384.  

The Veteran also provided additional information during the RO and Board hearings as to his experiences and treatment in service, and he has reported having continuous mental health symptoms that began during service in 1965.  Although there is conflicting evidence of record, the Veteran's reports must be considered, and should be reflected in the examiner's opinions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding inpatient or outpatient mental health treatment records, and to complete the necessary authorization (VA Form 21-4142) for any non-VA records, specifically to include from Austin State Hospital in 1980; MHMR in Travis and Bell Counties, Texas from 1980 to 2000; and Scott Memorial or Scott and White from 2000 to 2009 and from November 2010 forward.  Thereafter, request copies of any identified, outstanding records for which he provides sufficient authorization.    
	
2.  Request copies of any determinations, medical records, and other evidence associated with any claim by the Veteran for SSA disability benefits.

3.  All requests and all responses for the above-described records, including negative responses, should be documented.  All records received should be associated with the claims file.  Requests for records from Federal agencies must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Reasonable requests must be made for non-VA records.  If any records cannot be obtained after appropriate efforts, notify the Veteran of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  The Veteran should also be allowed an appropriate time to provide any such records.

4.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  The examiner should respond to the following:

(a)  Identify all current mental health disorders, based on examination of the Veteran and all lay and medical evidence of record.  

(b)  State whether any currently diagnosed disorder constitutes a personality disorder.  

For any current personality disorder, is it at least as likely as not (probability of 50 percent or more) that such disorder was subject to a superimposed disease, injury, or mental disorder during service that resulted in additional disability?  If so, please identify the additional disability based on all evidence.

(c)  For any other currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such disorder was incurred as a result of any incident during service?  Please specify the incident(s) during service that are related to the current disorder(s).  

The examiner must provide a complete explanation for any opinion offered.  The Veteran is competent to report his experiences in service, as well as continuous symptoms that began in service.  This evidence must be considered together with the other lay and medical evidence.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

If an opinion cannot be offered without speculation, the examiner should indicate such and explain why a non-speculative opinion cannot be offered.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the matter to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals for appropriate action must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

